PER CURIAM.
Anne J. Mazzella appeals a final judgment after bench trial in a dispute over a contract for sale of real estate. We conclude that the trial court properly interpreted the contract and that the final judgment is supported by competent substantial evidence. Steuart Petroleum Co., Inc. v. Certain Underwriters at Lloyd’s London, 696 So.2d 376, 379 (Fla. 1st DCA 1997); Roberts Roofing Co. v. Smith, 605 So.2d 167 (Fla. 3d DCA 1992); R.P.M. Enterprises, Inc. v. Murphy, 575 So .2d 1347, 1348 (Fla. 3d DCA 1991). The judgment is affirmed.